Opinion by
Rao, J.
Counsel for the petitioner advised the court that petition 6766-R was filed on August 31, 1949, at which time there was pending a motion for rehearing of a decision rendered July 11, 1949, upon petitioner’s appeal for reappraisement. The decision on said motion was not rendered until September 21, 1949, and consequently, until that last-mentioned date, there was no final appraisement. Petition 6766-R, filed prior thereto, was therefore dismissed as premature. With respect to petition 6767-R, it appeared that there was an honest difference of opinion between the importer and the appraiser as to the *218proper basis for determining value. Upon a full consideration of the entire record it was held that there was no intent to defraud the revenue of the United States or to deceive the appraiser as to the value of the merchandise or to conceal or misrepresent the facts of the case. Petition 6767-R was therefore granted.